Case 3:18-cr-00176-HES-PDB Document1 Filed 10/05/18 Page 1 of 2 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

JACKSONVILLE DIVISION “Hy 9, >
.. "Og
UNITED STATES OF AMERICA Vfl be.
v. CaseNo.  3:18-cr-(7To-J- SoPO8
Ct. 1: 20 U.S.C. § 1097(a)
GLORIA WILEY
INFORMATION

The United States Attorney charges:
COUNT ONE

From on or about June 24, 2015, continuing through the present, in the

Middle District of Florida, and elsewhere,
GLORIA WILEY,

the defendant herein, did knowingly and willfully fail to refund $12,265 provided and
insured by the U.S. Department of Education, an agency of the United States, under
Title 20, Chapter 28, Subchapter IV, that is Federal Pell Grant program and Federal
Family Education Loan program funds, by taking and retaining U.S. Department of
Education funds provided to Stenotype Institute of Jacksonville, Inc. on behalf of a
student with the initials D. E., which funds Stenotype Institute of Jacksonville, Inc.

was not entitled to retain.
Case 3:18-cr-00176-HES-PDB Document1 Filed 10/05/18 Page 2 of 2 PagelD 2

All in violation of Title 20, United States Code, Section 1097(a).

MARIA CHAPA LOPEZ
United States Attorney

By: unre A Cres

AURA COFER TAYLGR)
Assistant United States Attorney

 

Assistant United States Attorney
Deputy Chief, Jacksonville Division
